DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11122155, claims 1-13 of U.S. Patent No. 10154124 and claims 1-8 of U.S. Patent No. 8971031. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject patents.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 5 and 6, “the first and second main display support” should be “the first and second main display supports”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4 it is unclear what ends of the central unit are being referenced as “both ends”, such as whether this is referencing both lateral ends, or both longitudinal ends of the central unit. For the purposes of examination it was assumed that the ends were referencing the lateral ends of the central unit, as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Van Dijk et al(US20130021762).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
[claim 1] Referring to figures 9a-9f, Van Dijk teaches a display system comprising a flexible display(10), a first main display support(11) and a second main display support(12) that support the flexible display, a hinge mechanism(33,36,37) that rotatably connects the first and second main display supports so that the flexible display is folded in a closed position(fig 9f) and unfolded in an open position(fig 9a), and an additional display support comprising a first side support unit(34), a second side unit(35) and a central unit(33) supporting a central segment of the flexible display in the open position(fig 9a), wherein the first side unit and the second side unit are disposed between the first main display support and the second main display support(fig 9a), and wherein the central unit is disposed between the first side unit and the second side unit and pivotably connected to the first and second side units.
	[claim 2] wherein the additional display support is pivotably connected to the first main display support and second main display support(fig 9d). 
 [claim 3] wherein the first and second side units are pivotably connected to the first main display support and the second main display support respectively(fig 9d).
[claim 4] wherein both ends of the central unit are pivotably connected to one end of the first and second side units, respectively(as seen in figure 9b), and wherein other ends of the first and second side units are pivotably connected to the first and second main display supports, respectively(as seen in figure 9a). 
[claim 5] wherein the first and second main display supports comprise a first slot(11a) and a second slot(12a) and wherein the first and second side units comprise a first pin(34a) and a second pin(35a) that are slid within the first and second slots according to a rotation of the first and second side units.
[claim 6] wherein the central unit moves in one direction toward the flexible display while the flexible display is being unfolded, and wherein the central unit moves in a direction opposite to the one direction while the flexible display is being folded, as can be seen in figures 9a-9f.
	[claim 7] wherein the central unit, the first side unit and the second side unit are positioned to support the central segment so that the central  segment is bent at a pre-defined curvature in the closed position(fig 9f). 
	[claim 8] wherein the hinge mechanism comprises a first hinge axis, and a second hinge axis(of gears 36,37) that rotatably connect the first main display support and the second main display support respectively. 
Conclusion

 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632